DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 28 December 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 2, 4, 5, 7, 9, and 10; has canceled claims 1, 3, 6, and 8; and has introduced new claims 11 and 12.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 10 of the Applicant’s Remarks, filed 28 December 2021, with respect to the objection to claims 4 and 9 have been fully considered and are persuasive.  The objection to claims 4 and 9 has been withdrawn. 
Applicant’s arguments, see page 10 of the Applicant’s Remarks, filed 28 December 2021, with respect to the rejection of claims 5 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 5 and 10 has 
Applicant’s arguments, see pages 10-14 of the Applicant’s Remarks, filed 28 December 2021, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 5, 7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “calculates a fifth time of arrival adding the third time of arrival and a fourth time of arrival of the second elastic wave propagating from the arrival position to the first detector.”  This amended limitation in particular does not appear to correspond accurately to any teaching in the original disclosure.  The only time periods the original disclosure teaches to add using the third processor are a “time when the P-waves 223-1 propagates from the source to the arrival position 116” and a “time when the Rayleigh waves 232-1 from the arrival position 116 arrive at the AE sensor 112.”  Examiner notes that the first of these two times may be the claimed “third time of arrival,” but the second one is most certainly not “a fourth time of arrival of the second elastic wave propagating from the arrival position to the first detector.”  The details of the claim make clear the disclosed AE sensor corresponds to the claimed “second detector,” not the “first detector.”  Therefore, for at least this reason amended claim 2 is not supported by the written description.
Claims 4, 5, and 11 depend on claim 2 (presumed for purposes of examination of an incomplete claim, in the case of claim 4) and are not supported by the original disclosure for the same reasons.
Claim 7 recites a substantially similar limitation to the one indicated above with respect to claim 2.  Thus, claim 7 is not supported by the original disclosure for the same reasons as claim 2.
Claims 9, 10, and 12 depend on claim 7 and are not supported by the original disclosure for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “propagation time of the second elastic waves from the first time of arrival output from the first processor” on line 14-15 of pg. 3 and “fourth time of arrival of the second elastic wave propagating from the arrival position to the first detector” on lines 16-17 of pg. 3.  It is unclear what, if anything, distinguishes the “propagation time” from the “fourth time of arrival.”  Indeed, since the third time of arrival is “of the first elastic waves propagating from the source to an arrival position on the surface” and it is obtained by subtracting the “propagation time” from the “first time,” which itself is the “time of arrival of the first elastic waves propagating from the source to the first detector,” it seems that the “fourth time of arrival” and the “propagation time” are necessarily the same.  In other words, the “first time of arrival” can inherently be broken down into a sum of two parts: from source to surface and from surface to first detector. If the “third time” is defined as the source to surface time and it is obtained by subtracting the “propagation time” from the first time, then the propagation time is 
However, the equivalence of the “propagation time” and the “fourth time of arrival” has broader consequences that make the intended meaning behind claim steps murkier.  The “fifth time of arrival” is obtained by summing the “third time of arrival” and  “fourth time of arrival, but the third time of arrival is obtained by subtracting the “propagation time,” which is just the “fourth time of arrival,” from the “first time of arrival.”  Thus, the “fifth time of arrival” is also the same as the “first time of arrival” and calculating the “third time of arrival” appears to be nothing but a pointless exercise.  Examiner notes that the specification includes details related to propagation of elastic waves to multiple points on the surface, which if properly claimed may be able to resolve the ambiguities in the current claim language.  However, as currently written the claim language is confusing and circular.
Claims 4, 5, and 11 depend on claim 2 (presumed for purposes of examination of an incomplete claim, in the case of claim 4) and are indefinite for at least the same reasons.
Claim 7 includes substantially the same limitations as claim 2 and is indefinite for the same reasons.
Claims 9, 10, and 12 depend on claim 7 and are indefinite for at least the same reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 4 depends on claim 3, which has been canceled.  Therefore, claim 4 is incomplete.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of the examination with respect to other statutes, claim 4

Allowable Subject Matter
Claims 2, 5, 7, and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 is allowable over the prior art primarily on the basis of the inclusion of “the third processor acquires a third time of arrival of the first elastic waves propagating from the source to an arrival position on the surface in a direction tilted in the predetermined angle to a normal line of the surface by subtracting propagation time of the second elastic waves from the first time of arrival output from the first processor, calculates a fifth time of arrival by adding the third time of arrival and a fourth time of arrival of the second elastic wave propagating from the arrival position to the first detector, calculates and outputs a difference between the fifth time of arrival and the second time of arrival output from the second processor, and the fourth processor receives the difference between the fifth time of arrival and the second time of arrival and a separation distance between the arrival position and the second detector, and calculates and outputs the depth of the source.”
Carlbom et al. (US PGPub 20030142210) teaches using a relative delay in arrival of a generated Rayleigh wave at a multiplicity of geophones or microphones to determine the location of a source.  However, while times of arrival and differences in times from multiple sensors are used Carlbom does not teach or suggest “subtracting propagation time of the second elastic waves” and “adding the third time of arrival and a fourth time of arrival of the second elastic wave propagating from the arrival position to the first detector.”
Fukutomi et al. (US PGPub 20090199642 – cited in previous PTO-892) teaches calculating a difference between propagation time of a surface wave and propagation time of diffracted wave that propagates above a flaw.  However, this difference does not correspond to those calculated by the claimed “third processor.”
Suetoshi et al. (US PGPub 20100018313) teaches using the difference in propagation time between multiple transducers on a surface to detect a shape of a target object.  These differences do not correspond to those calculated by the claimed “third processor.” 

Cao et al. (US PGPub 20130289896 – cited in previous PTO-892) teaches recording leaky surface waves with direction microphones and teaches calculating the difference in arrival time between a direct acoustic wave and a leaky surface wave.  This difference does not correspond to any of the calculations using time of arrival claimed.
Claims 5 and 11 depend on claim 2 and would be allowable for at least the same reasons.
Claim 7 includes substantially the same limitations addressed above with respect to claim 2 and would be allowable for essentially the same reasons as claim 2.
Claims 9, 10, and 12 depend on claim 7 and would be allowable for at least the same reasons.
Claim 4 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(d) such that it depends on an allowable independent claim (i.e. amendment to depend on any currently presented claim would be sufficient so long as that claim has also been amended to overcome the aforementioned rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Examiner notes that the limitations contained solely within claim 4 are not allowable over the prior art and any indication of allowable subject matter is based on the presumed dependency on one of the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864